DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #03-009
October 7, 2003

Dear State Medicaid Director:
Enactment of a Medicare endorsed prescription drug program will have an impact on the
administration of your state’s Medicaid program. While Congress continues its progress on this
important legislation, it is likely that the prescription drug discount card with a transitional low income
assistance program (referred to jointly as “drug card” activities) will become operational in the Spring
of 2004. The purpose of this letter is only to alert you to the need for your attention to data-related
activities to support the drug card and its related provisions. This letter does not address any non-drug
card provisions of the legislation. We also ask you to identify a contact from your state so that we can
begin preparations for your state’s training and information needs related to the Medicare-endorsed
prescription drug discount card and transitional low-income assistance program, and so we can collect
your preferred referral information to be provided to our 1-800-MEDICARE operators for those
beneficiaries who inquire about state-funded pharmacy assistance programs.
Data Systems Implications
Based on what the bipartisan, bicameral Congressional Conference Committee has shared about its
preliminary agreements on the drug card and low-income assistance program, there will likely be data
systems process implications for your state. Implementation of the provisions being considered might
require that states provide the Centers for Medicare & Medicaid Services (CMS) with potentially four
pieces of information on a monthly basis, as follows: 1) the type of dual eligibility status for all
Medicaid eligibles (including those participating in section 1115 waiver programs) also eligible for
Medicare (full dual eligibles, QMB, SLMB, QI-1 and QDWI); 2) whether the dually eligible
individual is receiving prescription drug coverage under Medicaid; 3) the dually eligible person’s
unique Social Security Number (SSN); and 4) that individual’s date of birth (DOB) and gender. The
DOB, SSN, and gender are required to perform a match with CMS’ Medicare systems, which is
needed as part of the process to determine whether a Medicare beneficiary who is also eligible for
Medicaid is or is not eligible for the prescription drug discount card.
We have explored with members of the Medicaid Systems Technical Advisory Group (S-TAG)
several approaches to how states could most efficiently and effectively provide CMS with
needed data to identify which dually eligible individuals would and would not be eligible for the
prescription drug discount card. From those discussions, it would appear that one approach
would be for states to prepare a separate monthly file containing only those dual eligibles
(including those participating in section 1115 waiver programs) for whom the state is paying for

Page 2 – State Medicaid Director
prescription drugs and submit it electronically to CMS. CMS would then match that file with the
Medicare Beneficiary Database in order to identify the remainder of the duals who would be
eligible for the Medicare-endorsed prescription drug discount card (e.g., those duals for whom the
state is NOT paying for prescription drugs). As part of this approach, it will be necessary for
each state to ensure that it is accurately and completely populating the existing eligibility type code
within the Third Party Medicare Premium Billing and Collection System. This will be necessary
so that CMS will be able to distinguish the income levels of those dual eligibles who are not
receiving full Medicaid (including drugs) in order for any co-insurance amounts to be properly
determined. This step would require no new coding; it would be a “quality check” on the
existing data.
However, there are other more complex, labor-intensive approaches (for both the states and CMS) that
are also possible, and we need to know from each state whether or not the above-mentioned approach
is workable for you or if another approach is better for your state. Based on your feedback, we will
decide how best to proceed from a systems perspective.
Therefore, in an effort to act quickly when the final legislation is enacted, we ask that you complete
the attached form and fax a copy to Mr. Harvey Heyman of my staff at (410) 786-0390 by
October 15.
Our current estimate based on legislative enactment in Fall 2003 is that we would need to test files
from all states in December 2003 and receive live files starting in late January 2004. If there are any
states that would be willing to work with CMS on systems testing earlier in anticipation of the
legislation being enacted, we would greatly appreciate knowing that as well.
While this letter is not intended to direct the states to make changes now (we will need the final
legislation first), we do want to alert you to what we think will be systems and resources challenges
immediately after the legislation is passed in order for the states to be ready to implement any
provisions establishing the prescription drug discount card by the implementation date specified in the
legislation.
Please meet with your staff who are expert in these areas and begin the process of evaluating what
data systems readiness activities you may need in order to prepare for a rapid implementation of the
Medicare-endorsed prescription drug discount card and its transitional low-income assistance program
if it is adopted in the final legislation.
Training, Information and Referral Information
While we anticipate that most eligible Medicare beneficiaries will receive information regarding
the prescription drug discount card through Medicare’s toll-free number and Web site, or through
the assistance of a State Health Insurance Program counselor, the state will have an opportunity
to provide information and a referral to those individuals who are applying for a dual eligible
program and may also qualify for the prescription drug discount card. Additionally, states will
play a key educational role for those Medicare beneficiaries who may also be eligible for a
state-funded pharmacy assistance program. Therefore, we would like each state to identify one
representative we can contact in order to begin discussing the training needs for your program
managers and case managers, as well as the tools, resources, and information that we can help provide

Page 3 – State Medicaid Director
in order to assist you and beneficiaries. Accordingly, please include this contact information on the
bottom of page 2 of the enclosed state response form, or e-mail Gina Clemons at
gclemons@cms.hhs.gov with the state contact’s name, phone number, address, e-mail, and fax
number.
We are working with the National Association of State Medicaid Directors (NASMD) to prepare for
the work states will face as the prescription drug discount card is quickly implemented. Feel free to be
in touch with Kathy Kotula at NASMD (202-682-0100, kkotula@aphsa.org), or you are welcome to
contact Ginni Hain (410-786-6036, ghain@cms.hhs.gov) or Wayne Smith (410-786-2583,
wsmith1@cms.hhs.gov) directly to discuss this further.
Thank you for your immediate attention to this new data-related activity and for your identification of
a state contact for training and education purposes.
Sincerely,
/s/
Dennis G. Smith
Director
Enclosure
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Kathy Kotula
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association

Page 4 – State Medicaid Director
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Jim Frogue
Acting Director, Health and Human Services Task Force
American Legislative Exchange Council
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments

According to the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of
information unless it displays a valid OMB control number. The valid OMB control number for this information
collection is 0938-0909. The time required to complete this information collection is estimated to average two hours
per response, including the time to review instructions, search existing data resources, gather the data needed, and
complete and review the information collection. If you have comments concerning the accuracy of the time
estimate(s) or suggestions for improving this form, please write to: CMS, 7500 Security Boulevard, Attn: PRA
Reports Clearance Officer, Baltimore, Maryland 21244-1850.

Enclosure
Medicare-Endorsed Prescription Drug Discount Card and Transitional Low Income Assistance
Program Response Form

(Please use additional pages if needed)
STATE: _______________________
From your state’s perspective please outline the Pros and Cons for the following approach:
The state would prepare a separate monthly file, unrelated to any other current data exchange with CMS,
consisting of only dual eligibles for whom Medicaid is paying for prescription drugs. The file would
contain CMS-specified identifiers (e.g., SSN, birthdate, gender), and list only those individuals receiving
prescription drug coverage under Medicaid. Our assumption in this approach is that the state would draw
this file from its pharmacy billing system, NOT the eligibility files. Our further assumption is that this
file would be virtually 100 percent accurate because the state knows which duals they accept prescription
drug claims for, and which they do not. (Note: CMS would then match this file with the Medicare
Beneficiary Database to identify both those eligible and those not eligible for the discount card and lowincome subsidy.)
Pros:

Cons:

Further Comments:

If the above approach is not workable for you, what approach would be better? For example, other
approaches which we considered, but which are likely more complex and resource intensive,
include: (1) use of the “finder file” process described in the January 8, 2002 State Medicaid Director
letter, which 29 states currently use with varying degrees of frequency to identify whom their dual
eligible beneficiaries are; (2) accurately and completely populating a new “eligibility type” field (using
MSIS eligibility type codes) on the Third Party Medicare Premium Billing and Collection data exchange
record, which is currently not required; or (3) submitting a separate file (not associated with the Third
Party Medicare Premium Billing and Collection System or MSIS) to CMS with all dually eligible
Medicaid beneficiaries identified by eligibility type (e.g., QMB+, QMB, SLMB+, SLMB, QI1, QDWI).
Would any of these approaches be better for your state to use?
Which approach?____________________________________________________________________
__________________________________________________________________________________

Page 2
Pros:

Cons:

Further Comments:

Is there any other approach which would work for you that has not been mentioned? Please describe.

Volunteer for early systems testing?:

Yes

No

Data Systems Contact
State Lead Data Systems Contact: _____________________________ Tel. Number: (

)___-_____

e-mail address:___________________________________
Certifying State Official’s Signature: __________________________ Date: _______________
Title:

______________________________________

Training and Education Contact
State Lead Training and Education Contact:____________________________
Tel. Number: (___)____-______
Fax Number: (___)____-______
e-mail address:_________________________________

